
	

114 SRES 71 ATS: Designating the week of February 8 through February 14, 2015, as “Internet Governance Awareness Week”.
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 71
		IN THE SENATE OF THE UNITED STATES
		
			February 5, 2015
			Mr. Hatch (for himself, Mr. Blunt, Mr. Warner, Mr. Coons, and Mr. Inhofe) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of February 8 through February 14, 2015, as Internet Governance Awareness Week.
	
	
 Whereas the United States remains committed to the multistakeholder model of Internet governance, in which the private sector works in collaboration with civil society, governments, and technical experts in a consensus fashion;Whereas the United States has, through its stewardship of key Internet domain name functions, maintained an important role in the protection of the Internet as presently constituted;Whereas on March 14, 2014, the National Telecommunications and Information Administration (referred to in this preamble as the NTIA) announced its intent to transition these key Internet domain name functions to the global multistakeholder community;Whereas the transition process demonstrates that the United States supports and is committed to the multistakeholder model of Internet governance;Whereas the NTIA has asked the Internet Corporation for Assigned Names and Numbers (referred to in this preamble as ICANN) to convene global stakeholders to develop a proposal to transition the current role played by the NTIA in the coordination of the Internet’s domain name system (referred to in this preamble as the DNS);Whereas the NTIA has stated that there is no deadline for the transition, and that the transition proposal must have broad community support and must—(1)support and enhance the multistakeholder model;(2)maintain the security, stability, and resiliency of the Internet DNS;(3)meet the needs and expectations of the global customers and partners of the Internet Assigned Numbers Authority; and(4)maintain the openness of the Internet;Whereas the NTIA has also stated that it will not accept a proposal that replaces the NTIA with a government-led or an inter-governmental organization, a position that is consistent with S. Con. Res. 50 (112th Congress), a concurrent resolution that was unanimously passed by the Senate and the House of Representatives in 2012 and supported the consistent and unequivocal policy of the United States to promote a global Internet free from government control and preserve and advance the successful multistakeholder model that governs the Internet today;Whereas ICANN will be holding its next global meeting, ICANN 52, in Singapore between February 8 and February 12, 2015; andWhereas designating the week of February 8 through February 14, 2015, as Internet Governance Awareness Week will encourage the participants at ICANN 52 to focus on developing key ICANN accountability principles for the protection of the global Internet: Now, therefore, be it
		
	
 1.DesignationThe Senate designates the week of February 8 through February 14, 2015, as Internet Governance Awareness Week to—(1)increase public awareness regarding the March 14, 2014 announcement by the National Telecommunications and Information Administration (referred to in this resolving clause as the NTIA) declaring the intention of the NTIA to transition the stewardship of the functions of the Internet Assigned Numbers Authority to the global multistakeholder community;(2)encourage public education about the importance of this transition process; and(3)call the attention of the participants at the next global meeting of the Internet Corporation for Assigned Names and Numbers (referred to in this resolving clause as ICANN) to the importance of designing accountability and governance reforms to best prepare ICANN for executing the responsibilities that it may receive under any transition of the stewardship of the functions of the Internet Assigned Numbers Authority, including reforms that would—(A)insist that the domain name system continues to function as part of a secure, stable, resilient, single, decentralized, open, and interoperable Internet;(B)ensure a form of stewardship and accountability that is based on the separation of the functions of policy-making, policy implementation, and, as needed, independent adjudication or arbitration for dispute resolution;(C)limit and maintain ICANN authority to matters that pertain to the coordination of Internet unique identifiers, and limit each function to those rights, responsibilities, and authorities that have been explicitly assigned;(D)protect ICANN from undue influence or capture by one or more governments or multilateral or intergovernmental organizations, or a single set of other commercial or noncommercial stakeholders;(E)maintain the commitment of ICANN for final action regarding key policy decisions to demonstrate broad support by the community of ICANN stakeholders;(F)reinforce and expand transparency and accountability measures to ensure community access to ICANN documents and records; and(G)ensure that, prior to the execution of the transition of the stewardship of the functions of the Internet Assigned Numbers Authority, each of the foregoing elements of such proposal is adopted and made effective by ICANN through incorporation in its articles of incorporation and by-laws, as needed, and subject to independent adjudication or arbitration for dispute resolution, as appropriate.
 2.Rule of constructionNothing in this resolution shall be construed as congressional approval of any proposal by ICANN to transition the stewardship of the functions of the Internet Assigned Numbers Authority to the global multistakeholder community.
